Case 2:18-cv-10206-VAR-PTM ECF No. 14, PageID.586 Filed 11/23/20 Page 1 of 11



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


KHALIL EL-RASHAD BEY, #202688,

                       Petitioner,

                                                      CASE NO. 2:18-CV-10206
v.                                                    HONORABLE VICTORIA A. ROBERTS

MATT MACAULEY,

                  Respondent.
_________________________________/

      OPINION AND ORDER DENYING THE AMENDED PETITION FOR A WRIT
       OF HABEAS CORPUS, DENYING A CERTIFICATE OF APPEALABILITY,
      AND DENYING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL

I.     Introduction

       This is a pro se habeas case brought pursuant to 28 U.S.C. § 2254. Michigan prisoner Khalil

El-Rashad Bey (“Petitioner”) was convicted of felon in possession of a firearm, MICH. COMP. LAWS

§ 750.224f, and possession of a firearm during the commission of a felony, second offense, MICH.

COMP. LAWS § 750.227b, following a jury trial in the Wayne County Circuit Court. He was

sentenced, as a fourth habitual offender, MICH. COMP. LAWS § 769.12, to consecutive terms of 2 ½

to 5 years imprisonment and 5 years imprisonment on those convictions in 2014. In his pleadings,

Petitioner raises a claim concerning the effectiveness of trial and appellate counsel. For the reasons

set forth, the Court denies and dismisses with prejudice the Petition for a Writ of Habeas Corpus.

The Court also denies a Certificate of Appealability (“COA”) and denies Petitioner leave to proceed

in forma pauperis on appeal.

II.    Facts and Procedural History

       Petitioner’s convictions arise from his possession of firearms at his residence in Detroit,
Case 2:18-cv-10206-VAR-PTM ECF No. 14, PageID.587 Filed 11/23/20 Page 2 of 11



Michigan in 2014. The Michigan Court of Appeals described the underlying facts, which are

presumed correct on habeas review, see 28 U.S.C. § 2254(e)(1); Wagner v. Smith, 581 F.3d 410, 413

(6th Cir. 2009), as follows:

        This case arises out of the execution of an arrest warrant for defendant, as well as a
        search warrant pertaining to a residence in which defendant was found by police.
        Defendant was the only person in the house and the police discovered a handgun and
        a long gun in a room on the top floor of the three-story residence.
                                                  ***
        Here, the two firearms were found loaded inside a home that defendant had recently
        acquired, and the address on defendant’s driver’s license matched the home’s
        address. Defendant conceded these points at trial. As mentioned above, defendant
        was the only person inside the home during the search that produced the two
        firearms, and there was no evidence of any other occupants or residents of the home.
        According to a police officer who spoke to defendant at the scene, defendant
        indicated that the firearms were present in the home when defendant had moved in.
        Of the entire house, only the third floor room where the guns were discovered was
        livable, and the room contained a mattress, clothing, and other items indicating
        recent use as a bedroom. Additionally, the eye-level shelf on which the firearms
        were located was directly above the mattress on the floor of the bedroom. According
        to the officer that discovered the firearms, defendant would have been able to see the
        firearms and reach them with minimal effort from anywhere in the third floor living
        area.

People v. El-Rashad Bey, No. 322609, 2015 WL 7356577, *1-2 (Mich. Ct. App. Nov. 19, 2015).

(unpublished).

        Following his convictions and sentencing, Petitioner filed an appeal of right with the

Michigan Court of Appeals raising claims concerning the sufficiency of the evidence, the trial

court’s denial of a defense witness, and the trial court’s subject matter jurisdiction. Petitioner raised

the jurisdictional claim in a pro per brief and asserted that the felony complaint was not filed and

was not supported by probable cause and that the felony warrant was not filed and was improperly

issued due to the defects in the complaint. The court denied relief on the claims and affirmed

Petitioner’s convictions and sentences. Id. at *2-3. Petitioner filed an application for leave to appeal

with the Michigan Supreme Court, which was denied in a standard order. People v. El-Rashad Bey,

                                                   2
Case 2:18-cv-10206-VAR-PTM ECF No. 14, PageID.588 Filed 11/23/20 Page 3 of 11



499 Mich. 969, 880 N.W.2d 539 (2016).

        Petitioner subsequently filed a motion for relief from judgment with the state trial court

raising claims concerning the validity of the arrest warrant, the trial court’s lack of jurisdiction, and

the effectiveness of counsel for failing to raise the foregoing issues. The trial court denied relief on

those claims on the merits and also ruled that Petitioner failed to show actual prejudice as required

by Michigan Court Rule 6.508(D)(3) to excuse his failure to raise the claims on direct appeal. See

People v. El-Rashad Bey, No. 13-010797-01-FH (Wayne Co. Cir. Ct. Oct. 6, 2016), ECF No. 9-10.

Petitioner filed an application for leave to appeal with the Michigan Court of Appeals, which was

denied for failure “to establish that the trial court erred in denying the motion for relief from

judgment.” People v. El-Rashad Bey No. 335442 (Mich. Ct. App. Jan 6, 2017) (unpublished), ECF

No. 9-11, PageID.497. Petitioner also filed an application for leave to appeal with the Michigan

Supreme Court, which was denied pursuant to Michigan Court Rule 6.508(D). People v. El-Rashad

Bey, 501 Mich. 924, 903 N.W.2d 564 (2017).

        Petitioner thereafter filed his federal Petition for a Writ of Habeas Corpus. In his pleadings,

he asserts that trial counsel and appellate counsel were ineffective for failing to raise the

jurisdictional issues that he raised in his pro per brief on direct appeal and in his motion for relief

from judgment on collateral review in the state courts. ECF No. 1. Respondent filed an Answer in

Opposition to the Petition for a Writ of Habeas Corpus contending that it should be denied. ECF

No. 8. Petitioner filed a Reply to that Answer. ECF No. 10.

III.    Standard of Review

        The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), codified at 28

U.S.C. § 2241 et seq., sets forth the standard of review that federal courts must use when considering

habeas petitions brought by prisoners challenging their state court convictions. The AEDPA

                                                   3
Case 2:18-cv-10206-VAR-PTM ECF No. 14, PageID.589 Filed 11/23/20 Page 4 of 11



provides in relevant part:

           An application for a writ of habeas corpus on behalf of a person in custody
           pursuant to the judgment of a State court shall not be granted with respect to any
           claim that was adjudicated on the merits in State court proceedings unless the
           adjudication of the claim--

          (1)     resulted in a decision that was contrary to, or involved an unreasonable
                  application of, clearly established Federal law, as determined by the
                  Supreme Court of the United States; or

          (2)     resulted in a decision that was based on an unreasonable determination of
                  the facts in light of the evidence presented in the State court proceeding.

 28 U.S.C. §2254(d) (1996).

        “A state court’s decision is ‘contrary to’ . . . clearly established law if it ‘applies a rule that

 contradicts the governing law set forth in [Supreme Court cases]’ or if it ‘confronts a set of facts

 that are materially indistinguishable from a decision of [the Supreme] Court and nevertheless

 arrives at a result different from [that] precedent.’” Mitchell v. Esparza, 540 U.S. 12, 15-16 (2003)

 (per curiam) (quoting Williams v. Taylor, 529 U.S. 362, 405-06 (2000)); see also Bell v. Cone, 535

 U.S. 685, 694 (2002).

        “[T]he ‘unreasonable application’ prong of § 2254(d)(1) permits a federal habeas court to

 ‘grant the writ if the state court identifies the correct governing legal principle from [the Supreme]

 Court but unreasonably applies that principle to the facts of petitioner’s case.” Wiggins v. Smith,

 539 U.S. 510, 520 (2003) (quoting Williams, 529 U.S. at 413); see also Bell, 535 U.S. at 694.

 However, “[i]n order for a federal court to find a state court’s application of [Supreme Court]

 precedent ‘unreasonable,’ the state court’s decision must have been more than incorrect or

 erroneous. The state court’s application must have been ‘objectively unreasonable.’” Wiggins, 539

 U.S. at 520-21 (citations omitted); see also Williams, 529 U.S. at 409. “AEDPA thus imposes a

 ‘highly deferential standard for evaluating state-court rulings,’ and ‘demands that state-court

                                                    4
Case 2:18-cv-10206-VAR-PTM ECF No. 14, PageID.590 Filed 11/23/20 Page 5 of 11



 decisions be given the benefit of the doubt.’” Renico v. Lett, 559 U.S. 766, 773 (2010) (quoting

 Lindh, 521 U.S. at 333, n. 7; Woodford v. Viscotti, 537 U.S. 19, 24 (2002) (per curiam)).

        The United States Supreme Court has held that “a state court’s determination that a claim

 lacks merit precludes federal habeas relief so long as ‘fairminded jurists could disagree’ on the

 correctness of the state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (citing

 Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). The Supreme Court has emphasized “that

 even a strong case for relief does not mean the state court’s contrary conclusion was unreasonable.”

 Id. (citing Lockyer v. Andrade, 538 U.S. 63, 75 (2003)). A habeas court “must determine what

 arguments or theories supported or . . . could have supported, the state court’s decision; and then

 it must ask whether it is possible fairminded jurists could disagree that those arguments or theories

 are inconsistent with the holding in a prior decision” of the Supreme Court. Id. Thus, in order to

 obtain federal habeas relief, a state prisoner must show that the state court’s rejection of a claim

 “was so lacking in justification that there was an error well understood and comprehended in

 existing law beyond any possibility for fairminded disagreement.” Id.; see also White v. Woodall,

 572 U.S. 415, 419-20 (2014). Federal judges “are required to afford state courts due respect by

 overturning their decisions only when there could be no reasonable dispute that they were wrong.”

 Woods v. Donald, 575 U.S. 312, 316 (2015). A habeas petitioner cannot prevail as long as it is

 within the “realm of possibility” that fairminded jurists could find the state court decision to be

 reasonable. Woods v. Etherton, _ U.S. _, 136 S. Ct. 1149, 1152 (2016).

        Section 2254(d)(1) limits a federal court’s review to a determination of whether the state

 court’s decision comports with clearly established federal law as determined by the Supreme Court

 at the time the state court renders its decision. Williams, 529 U.S. at 412; see also Knowles v.

 Mirzayance, 556 U.S. 111, 122 (2009) (noting that the Supreme Court “has held on numerous

                                                  5
Case 2:18-cv-10206-VAR-PTM ECF No. 14, PageID.591 Filed 11/23/20 Page 6 of 11



 occasions that it is not ‘an unreasonable application of clearly established Federal law’ for a state

 court to decline to apply a specific legal rule that has not been squarely established by this Court”)

 (quoting Wright v. Van Patten, 552 U.S. 120, 125-26 (2008) (per curiam)); Lockyer, 538 U.S. at

 71-72. Section 2254(d) “does not require a state court to give reasons before its decision can be

 deemed to have been ‘adjudicated on the merits.’” Harrington, 562 U.S. at 100. Furthermore, it

 “does not require citation of [Supreme Court] cases–indeed, it does not even require awareness of

 [Supreme Court] cases, so long as neither the reasoning nor the result of the state-court decision

 contradicts them.” Early v. Packer, 537 U.S. 3, 8 (2002); see also Mitchell, 540 U.S. at 16.

        The requirements of “clearly established law” are to be determined solely by Supreme Court

 precedent. Thus, “circuit precedent does not constitute ‘clearly established Federal law, as

 determined by the Supreme Court,’” and “[i]t therefore cannot form the basis for habeas relief

 under AEDPA.” Parker v. Matthews, 567 U.S. 37, 48-49 (2012) (per curiam); see also Lopez v.

 Smith, _ U.S. _, 135 S. Ct. 1, 2 (2014) (per curiam). The decisions of lower federal courts may be

 useful in assessing the reasonableness of the state court’s decision. Stewart v. Erwin, 503 F.3d 488,

 493 (6th Cir. 2007) (citing Williams v. Bowersox, 340 F.3d 667, 671 (8th Cir. 2003)); Dickens v.

 Jones, 203 F. Supp. 2d 354, 359 (E.D. Mich. 2002).

        Lastly, a state court’s factual determinations are presumed correct on federal habeas review.

 28 U.S.C. § 2254(e)(1). A petitioner may rebut this presumption with clear and convincing

 evidence. Warren v. Smith, 161 F.3d 358, 360-61 (6th Cir. 1998). Habeas review is also “limited

 to the record that was before the state court.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011).

 IV.    Discussion

        Petitioner asserts that he is entitled to habeas relief because trial counsel and appellate

 counsel were ineffective for failing to raise the jurisdictional issues that he raised in his pro per

                                                  6
Case 2:18-cv-10206-VAR-PTM ECF No. 14, PageID.592 Filed 11/23/20 Page 7 of 11



 brief on direct appeal and in his motion for relief from judgment on collateral review in the state

 courts. Respondent contends that this claim lacks merit and does not warrant federal habeas relief.

        The Sixth Amendment to the United States Constitution guarantees a criminal defendant

 the right to the effective assistance of counsel. In Strickland v. Washington, 466 U.S. 668 (1984),

 the Supreme Court set forth a two-prong test for determining whether a habeas petitioner received

 ineffective assistance of counsel. First, a petitioner must prove that counsel’s performance was

 deficient. This requires a showing that counsel made errors so serious that he or she was not

 functioning as counsel as guaranteed by the Sixth Amendment. Strickland, 466 U.S. at 687.

 Second, the petitioner must establish that counsel’s deficient performance prejudiced the defense.

 Counsel’s errors must have been so serious that they deprived the petitioner of a fair trial or appeal.

 Id.

        To satisfy the performance prong, a petitioner must identify acts that were “outside the wide

 range of professionally competent assistance.” Id. at 690. The reviewing court’s scrutiny of

 counsel’s performance is highly deferential. Id. at 689. There is a strong presumption that trial

 counsel rendered adequate assistance and made all significant decisions in the exercise of

 reasonable professional judgment. Id. at 690. The petitioner bears the burden of overcoming the

 presumption that the challenged actions were sound strategy.

        As to the prejudice prong, a petitioner must show that “there is a reasonable probability that,

 but for counsel’s unprofessional errors, the result of the proceeding would have been different.”

 Id. at 694. A reasonable probability is one that is sufficient to undermine confidence in the

 outcome of the proceeding.        Id.   “On balance, the benchmark for judging any claim of

 ineffectiveness must be whether counsel’s conduct so undermined the proper functioning of the

 adversarial process that the [proceeding] cannot be relied on as having produced a just result.”

                                                   7
Case 2:18-cv-10206-VAR-PTM ECF No. 14, PageID.593 Filed 11/23/20 Page 8 of 11



 Strickland, 466 U.S. at 686.

        A federal court’s consideration of ineffective assistance of counsel claims arising from state

 criminal proceedings is quite limited on habeas review due to the deference accorded trial attorneys

 and state appellate courts reviewing their performance. “The standards created by Strickland and

 § 2254(d) are both ‘highly deferential,’ and when the two apply in tandem, review is ‘doubly’ so.”

 Harrington, 562 U.S. at 105 (internal and end citations omitted). “When § 2254(d) applies, the

 question is not whether counsel’s actions were reasonable. The question is whether there is any

 reasonable argument that counsel satisfied Strickland’s deferential standard.” Id.

        The right to the effective assistance of counsel includes the right to the effective assistance

 of appellate counsel on direct appeal. Evitts v. Lucey, 469 U.S. 387, 396 (1985). In order to

 establish ineffective assistance of appellate counsel, a habeas petitioner must meet the Strickland

 standard. It is well-established, however, that a criminal defendant does not have a constitutional

 right to have appellate counsel raise every non-frivolous issue on appeal. Jones v. Barnes, 463 U.S.

 745, 751 (1983). The Supreme Court has explained:

        For judges to second-guess reasonable professional judgments and impose on
        appointed counsel a duty to raise every “colorable” claim suggested by a client
        would disserve the … goal of vigorous and effective advocacy …. Nothing in the
        Constitution or our interpretation of that document requires such a standard.

 Id. at 754. Strategic and tactical choices regarding which issues to pursue on appeal are “properly

 left to the sound professional judgment of counsel.” United States v. Perry, 908 F.2d 56, 59 (6th

 Cir. 1990). In fact, “the hallmark of effective appellate advocacy” is the “process of ‘winnowing

 out weaker arguments on appeal and focusing on’ those more likely to prevail.” Smith v. Murray,

 477 U.S. 527, 536 (1986) (quoting Barnes, 463 U.S. at 751-52). “Generally, only when ignored

 issues are clearly stronger than those presented will the presumption of effective assistance of


                                                  8
Case 2:18-cv-10206-VAR-PTM ECF No. 14, PageID.594 Filed 11/23/20 Page 9 of 11



 appellate counsel be overcome.” Monzo v. Edwards, 281 F.3d 568, 579 (6th Cir. 2002). Appellate

 counsel may deliver deficient performance and prejudice a defendant by omitting a “dead-bang

 winner,” defined as an issue which was obvious from the trial record and would have resulted in

 reversal on appeal. Meade v. Lavigne, 265 F. Supp. 2d 849, 870 (E.D. Mich. 2003).

         Petitioner first raised the issue of ineffective assistance of counsel in his motion for relief

 from judgment. The state trial court denied relief on that claim finding that the underlying

 jurisdictional issues lacked merit, such that counsel was not ineffective for failing to make meritless

 arguments. El-Rashad Bey, No. 13-010797 at *3; ECF No. 9-10, PageID.495.

         The state court’s decision is neither contrary to Supreme Court precedent nor an

 unreasonable application of federal law or the facts. Both the Michigan Court of Appeals on direct

 appeal and the state trial court on collateral review ruled that Petitioner’s underlying jurisdictional

 claims lacked merit. El-Rashad Bey, 2015 WL 7356577 at *3; El-Rashad Bey, No. 13-010797 at

 *2-3, ECF No. 9-10, PageID.494-495. It is well-settled that “a state court’s interpretation of state

 law, including one announced on direct appeal of the challenged conviction, binds a federal court

 sitting on habeas review.” Bradshaw v. Richey, 546 U.S. 74, 76 (2005); Sanford v. Yukins, 288

 F.3d 855, 860 (6th Cir. 2002). State courts are the final arbiters of state law and federal courts will

 not intervene in such matters. Lewis v. Jeffers, 497 U.S. 764, 780 (1990); Oviedo v. Jago, 809 F.2d

 326, 328 (6th Cir. 1987); see also Estelle v. McGuire, 502 U.S. 62, 67–68 (1991) (“it is not the

 province of a federal habeas court to reexamine state-court determinations on state-law questions”).

 The determination of whether a state court is vested with jurisdiction under state law over a

 criminal case is a function of the state courts, not the federal courts. Wills v. Egeler, 532 F.2d 1058,

 1059 (6th Cir. 1976); Daniel v. McQuiggin, 678 F. Supp. 2d 547, 553 (E.D. Mich. 2009). Thus,

 “[a] state court’s interpretation of state jurisdictional issues conclusively establishes jurisdiction

                                                   9
Case 2:18-cv-10206-VAR-PTM ECF No. 14, PageID.595 Filed 11/23/20 Page 10 of 11



 for purposes of federal habeas review.” Strunk v. Martin, 27 F. App’x 473, 475 (6th Cir. 2001).

           Consequently, given the state courts’ rulings that the underlying jurisdictional claims lack

 merit, Petitioner cannot establish that trial counsel or appellate counsel erred and/or that he was

 prejudiced by counsels’ conduct. Trial counsel cannot be deemed deficient for failing to make a

 meritless argument or a futile objection. See Coley v. Bagley, 706 F.3d 741, 752 (6th Cir. 2014)

 (“Omitting meritless arguments is neither professionally unreasonable nor prejudicial.”); United

 States v. Steverson, 230 F.3d 221, 225 (6th Cir. 2000). Similarly, appellate counsel cannot be

 deemed ineffective for failing to raise issues that lack merit. Moore v. Mitchell, 708 F.3d 760, 776

 (6th Cir. 2013); Shaneberger v. Jones, 615 F.3d 448, 452 (6th Cir. 2010). Petitioner fails to

 establish that trial counsel or appellate counsel were ineffective under the Strickland standard.1

 Habeas relief is not warranted.

 V.        Conclusion

           For the reasons stated, the Court concludes that Petitioner is not entitled to federal habeas

 relief. Accordingly, the Court DENIES and DISMISSES WITH PREJUDICE the Petition for

 a Writ of Habeas Corpus.

           Before Petitioner may appeal the Court’s decision, a Certificate of Appealability (“COA”)

 must issue. 28 U.S.C. § 2253(c)(1)(a); FED. R. APP. P. 22(b). A federal court may issue a COA

 “only if the applicant has made a substantial showing of the denial of a constitutional right.” 28


       1
         The Court notes that Petitioner seems to raise new ineffective assistance of counsel
claims in his Reply. A habeas petitioner may not plead new claims in a reply. See Jalowiec v.
Bradshaw, 657 F.3d 293, 311-312 (6th Cir. 2011) (citing Tyler v. Mitchell, 416 F.3d 500, 504
(6th Cir. 2005)); Burns v. Lafler, 328 F. Supp. 2d 711, 724 (E.D. Mich. 2004) (“a traverse or
reply to an answer to a petition for writ of habeas corpus is not the proper pleading for a habeas
petitioner to raise additional grounds for relief. A court cannot consider new issues raised in a
traverse or reply to the State’s answer.”). Thus, any new issues raised in the Reply are not
properly before the Court and will not be considered.

                                                   10
Case 2:18-cv-10206-VAR-PTM ECF No. 14, PageID.596 Filed 11/23/20 Page 11 of 11



 U.S.C. § 2253(c)(2). When a district court denies relief on the merits, the substantial showing

 threshold is met if the petitioner demonstrates that reasonable jurists would find the court’s

 assessment of the constitutional claim debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484-

 85 (2000). “A petitioner satisfies this standard by demonstrating that . . . jurists could conclude the

 issues presented are adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell,

 537 U.S. 322, 327 (2003). Petitioner makes no such showing. He fails to make a substantial

 showing of the denial of a constitutional right as to his habeas claims. Accordingly, the Court

 DENIES a COA.

         Lastly, the Court concludes that an appeal from this decision cannot be taken in good faith.

 FED. R. APP. P. 24(a). Accordingly, the Court DENIES Petitioner leave to proceed in forma

 pauperis on appeal.

         IT IS SO ORDERED.


                                                         s/ Victoria A. Roberts
                                                         VICTORIA A. ROBERTS
                                                         UNITED STATES DISTRICT JUDGE
 Dated: November 23, 2020




                                                  11
